The petitioner's petition for writ of habeas corpus is granted. Within twenty-four hours, the trial court shall hold a second hearing pursuant to section 985.255(3)(a), Florida Statutes, "to determine the existence of probable cause that the child has committed the delinquent act or violation of law that he or she is charged with." § 985.255(3)(a), Fla. Stat. (2017). Should the trial court find probable cause that the petitioner committed one or more of the crimes charged, the trial court shall then determine the need for continued detention and shall use an amended Risk Assessment Instrument to determine the petitioner's placement into detention care. See P.P. v. State, 8 So. 3d 1203 (Fla. 5th DCA 2009) ("Because the firearm possession was already factored into the initial scoring often points [for the charge of carrying a concealed firearm], it could not be used again without impermissibly double scoring the same conduct already accounted for in the RAI.").
NORTHCUTT, CASANUEVA, and MORRIS, JJ., Concur.